Citation Nr: 1422770	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-18 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for helicobacter pylori (H. Pylori). 

2. Entitlement to an initial rating an excess of 10 percent for gastroesophageal reflux disease (GERD). 

3. Entitlement to an initial compensable rating for migraines.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2001 to March 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service-connection for GERD and assigned a 10 percent rating, granted service connection for migraines and assigned a noncompensable rating, and denied service connection for H. Pylori.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an August 2013 statement, the Veteran indicated that her service-connected GERD had worsened due to medication taken for her service-connected migraines.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

After a February 2011 VA examination, an examiner determined that H. Pylori was not caused by or the result of the service-connected GERD.  He did not provide an opinion as to whether H. Pylori, was directly related to military service or had been aggravated by the service-connected GERD.  As such, a new VA examination is required.

The Veteran has a right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  See 38 C.F.R. § 20.600 (2013).  The instant appeals were forwarded to the Board without affording the representative an opportunity to present argument on the Veteran's behalf.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected GERD.  The examiner should note in the examination report or in an addendum that the claims folder was reviewed.

2.  Schedule the Veteran for a VA examination to determine whether H. Pylori, or any disability by H. Pylori, is etiologically related to active military service.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should offer an opinion to the following:	

a.  Whether H. Pylori, or any disability/condition caused by H. Pylori, is at least as likely as not (a 50% or higher degree of probability) the result of a disease or injury in active service;

b.  Whether it is at least as likely as not that H. Pylori, or any disability/condition caused by H. Pylori, is proximately due to, or caused by, the service-connected GERD;

c.  Whether it is at least as likely as not that H. Pylori, or any disability/condition caused by H. Pylori, has been aggravated by GERD.  If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation or at any time prior to the current level of disability that shows a baseline of H. Pylori prior to the aggravation.

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before the needed opinion could be rendered.
The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.   The AOJ should afford the representative an opportunity to review the record and provide argument and evidence on the Veteran's behalf.

4.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



